Case 5:19-cv-01002-KK Document 25 Filed 07/13/20 Page 1 of 1 Page ID #:1107




 1                                                                  JS-6
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    AUDREY G.,                                  Case No. EDCV 19-1002-KK
11                                Plaintiff,
12                           v.                   JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                                  Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is AFFIRMED.
19
20    Dated: July 13, 2020
21                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
22
23
24
25
26
27
28
